                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

JAMES A. CIESNIEWSKI,                      )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )   No. 1:16-cv-00817-JPH-TAB
                                           )
ARIES CAPITAL PARTNERS, INC.               )
   d/b/a ARIES DATA COLLECTIONS,           )
PARKER L. MOSS,                            )
PARKER L. MOSS, P.C.,                      )
ASTA FUNDING, INC.,                        )
PALISADES COLLECTION, LLC,                 )
PALISADES ACQUISITION XVI, LLC,            )
                                           )
                        Defendants.        )

 ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

      After James Ciesniewski fell behind on his credit card payments, his

creditor won a state-court judgment against him. Nearly a decade later,

attorney Parker Moss appeared in the state court case and filed a motion for

proceedings supplemental to satisfy the judgment. Mr. Ciesniewski alleges

that those state-court filings contained misleading statements that violated the

Fair Debt Collection Practices Act (“FDCPA”). Defendants have moved for

summary judgment. Mr. Ciesniewski has not designated evidence that these

filings were directed to him, so Defendants’ motions for summary judgment are

GRANTED on the FDCPA claims. Mr. Ciesniewski’s motion for summary

judgment is DENIED. The Court declines to exercise jurisdiction over the

remaining state-law claims, which are dismissed without prejudice.




                                       1
                                      I.
                            Facts and Background

      Because Defendants have moved for summary judgment, the Court views

and recites the evidence in the light most favorable to Mr. Ciesniewski and

draws all reasonable inferences in his favor. Zerante v. DeLuca, 555 F.3d 582,

584 (7th Cir. 2009). Since Mr. Ciesniewski has also moved for summary

judgment, the Court would normally interpret the evidence in a light most

favorable to Defendants when considering his motion. See Family Mut. Ins. v.

Williams, 832 F.3d 645, 648 (7th Cir. 2016). That’s not necessary here,

however, because even when all evidence is interpreted in Mr. Ciesniewski’s

favor, Defendants are entitled to summary judgment.

      In the early 2000s, Mr. Ciesniewski owed more than $12,000 in credit-

card debt. Dkt. 165-1 at 26:12–27:15. Eventually, this debt was assigned to

Centurion Capital Corporation, which sued to collect the debt in state court.

Dkt. 165-24. In 2006, Centurion won a summary judgment for $12,655.19

plus interest (the “Judgment”). Dkt. 165-25.

      In March 2007, Centurion sold some of its judgments to Palisades

Acquisition XV. Dkt. 165-13. Defendants argue that this sale included the

Judgment against Mr. Ciesniewski, dkt. 159-15, ¶ 13, while Mr. Ciesniewski

argues that “the assignment from Centurion to Palisades never actually

occurred,” dkt. 208 at 8. Palisades Acquisition XV then passed the Judgment

on to Palisades Acquisition XVI. Dkt. 159-15, ¶ 18. Palisades Acquisition XVI

then gave the Judgment to Palisades Collection for collection. Dkt. 159-16, ¶



                                       2
5. Palisades Acquisition XVI and Palisades Collection are both owned by Asta

Funding, Inc. Dkt. 43, ¶ 26; dkt. 67, ¶ 26.

      In 2009, Palisades Collection signed an agreement with Aries Capital

Partners, Inc. in which Aries agreed to help Palisades Collection collect on its

judgments. Dkt. 165-10. Palisades Collection then placed the Judgment for

collection with Aries. Dkt. 159-16, ¶ 6.

      In 2010, Aries entered into a Collection Service Agreement with Parker L.

Moss, P.C. in which Aries agreed to place accounts for collection with Parker

Moss, P.C. Dkt. 159-17 at 13:5–17:2. On October 14, 2014, Parker Moss, an

attorney and the president of Parker L. Moss, P.C., received a request from

Aries to try to collect the Judgment from Mr. Ciesniewski. Dkt. 156-3, ¶¶ 3–6.

      Two days later, Mr. Moss sent Mr. Ciesniewski a letter stating that Mr.

Moss had “been retained by Centurion Capital Corp” to recover Mr.

Ciesniewski’s debt and seeking a payment of $33,789.74. Dkt. 159-4. When

he did not receive a payment, Mr. Moss filed an appearance on behalf of

Centurion in the state court that granted the Judgment. Dkt. 156-3, ¶ 13; dkt.

159-10. That same day, Mr. Moss filed a motion for proceedings supplemental,

asking the court to issue an order requiring Mr. Ciesniewski to appear for a

hearing or to answer interrogatories to determine if his wages or assets should

be garnished to satisfy the Judgment. Dkt. 159-9. The court granted this

motion, dkt. 159-11, but the hearing never happened because the court

dismissed the proceedings supplemental. Dkt. 159-13.




                                        3
         In 2016, Mr. Ciesniewski brought this lawsuit alleging that Mr. Moss did

not have proof that the Judgment had been validly assigned. Dkt. 43, ¶ 51.

Mr. Ciesniewski now pursues four counts against Defendants:

       1. Violating the FDCPA by attempting to collect debts in the name of a

         “dead company” (Count 1);

       2. Violating the FDCPA by falsely representing the amount owed (Count 2);

       3. Violating the Indiana Deceptive Consumer Sales Act (Count 3); 1 and

       4. Abuse of Process (Count 4).

Dkt. 43; dkt. 76.

         Mr. Ciesniewski moved for summary judgment on his FDCPA claims,

dkt. 163, and for class certification of his claims, dkt. 148. The Defendants

also moved for summary judgment. Dkt. 156; dkt. 159; dkt. 173.

                                              II.
                                        Applicable Law

         Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and specify evidence

demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and identify

“specific facts showing that there is a genuine issue for trial.” Id. at 324. In

ruling on a motion for summary judgment, the Court views the evidence “in the

1   Mr. Ciesniewski does not bring this claim against Parker Moss or Parker Moss P.C.

                                                4
light most favorable to the non-moving party and draw[s] all reasonable

inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

                                      III.
                                    Analysis

      A. Mr. Ciesniewski’s FDCPA claim

      Mr. Ciesniewski alleges that Defendants violated section 1692e of the

FDCPA when Mr. Moss filed his appearance and the motion for proceedings

supplemental (the “State-Court Filings”) because he incorrectly stated he was

acting on behalf of Centurion and he misstated the amount owed. Dkt. 43 ¶¶

72–88; dkt. 189 at 30, 41; dkt. 208 at 2–3, 5. Defendants argue that section

1692e does not extend to the State-Court Filings because the filings were

directed towards the judge, not Mr. Ciesniewski. Dkt. 215; dkt. 216; dkt. 217.

Mr. Ciesniewski argues that section 1692e extends to the State-Court Filings

because the filings were directed at him and had the possibility of affecting

him. Dkt. 214.

      The FDCPA prohibits a debt collector from using any “false, deceptive, or

misleading representation or means in connection with the collection of any

debt.” 15 U.S.C § 1692e. While on its face this statute appears to apply to all

misleading statements regardless of their intended audience, “[t]here must be a

limiting principle.” O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938,

942 (7th Cir. 2011). Therefore, “in light of the Act’s purpose and numerous

provisions,” the Seventh Circuit held that section 1692e’s “prohibitions are

clearly limited to communications directed to the consumer.” Id. at 941.



                                        5
      In O’Rourke, a creditor modified a credit card statement in an exhibit

attached to a state-court filing. Id. at 939. The debtor alleged that the creditor

violated the FDCPA because the statement was misleading and designed to

trick the judge into entering a judgment in its favor. Id. The court rejected this

argument, holding that section 1692e “does not extend to communications that

would confuse or mislead a state court judge.” Id. at 944. Rather, section

1692e extends only to “communications directed at consumers” or anyone who

has a special relationship with a consumer such as a consumer’s attorney. Id.

at 943–44.

      Several years later, the Seventh Circuit held that “representations may

violate section 1692e of the FDCPA even if made in court filings in litigation.”

Marquez v. Weinstein, Pinson & Riley, P.S., 836 F.3d 808, 812 (7th Cir. 2016).

In Marquez, a debtor alleged that a complaint filed in state court was

misleading and therefore violated the FDCPA. 836 F.3d 808, 809–10 (7th Cir.

2016). The allegedly misleading statement was directed at the debtor, saying

“[d]efendants are informed that the undersigned law firm is acting on behalf of

Plaintiff to collect the debt and that the debt referenced in this suit will be

assumed to be valid and correct if not disputed in whole or in part within thirty

(30) days from the date hereof.” Id. at 810. The court held that section 1692e

extended to the filing. Id. at 812.

      Marquez did not overrule O’Rourke or alter its holding—that section

1692e does not extend to communications that would confuse or mislead a

state court judge but is limited to communications directed at consumers. The

                                         6
statement at issue in Marquez was directed at the debtor even though it was

contained in a state-court legal filing. Id. at 810. And after Marquez, courts

have continued to apply O’Rourke holding that communications directed at

judges—and not at consumers—do not violate section 1692(e). See, e.g., Cook

v. H.S.B.C. Bank USA, N.A., No. 17-CV-00059, 22018 WL 1377906, at *5 (N.D.

Ill. Mar. 19, 2018) (holding that a state-court filing designed to persuade a

judge did not violate the FDCPA); Rohrbach v. Blitt & Gains, PC, No. 16-cv-

2137, 2017 WL 4910684, at *1, 4–5 (C.D. Ill. Aug. 16, 2017) (same).

      Cook v. H.S.B.C. Bank USA, N.A. is instructive. In Cook, the plaintiff

alleged that statements contained in state-court filings—including claims that

the plaintiff could not be served because he was hiding, that he failed to timely

respond to the foreclosure, and that a motion was untimely—violated section

1692e. 2018 WL 1377906, at *5. The court held that “these representations

are not actionable under the FDCPA because they were made to a state court

judge for the purpose of obtaining or preventing relief.” Id. Citing Marquez, the

court explained that “these FDCPA counts fail not because they were made in

court papers, but because they were allegedly designed to dupe a state court

judge into making rulings favorable to [the defendant], rather than being

directed at [the plaintiff].” Id.

      The same is true here. Even if the State-Court Filings were misleading,

Mr. Moss’s notice of appearance was not directed to Mr. Ciesniewski but was a

procedural filing notifying the state court judge of Mr. Moss’s appearance on

behalf of the defendant and providing his mailing address. Dkt. 159-10.

                                        7
Similarly, the Motion for Proceedings Supplemental was not directed to Mr.

Ciesniewski but petitioned the court to take certain action on a judgment

already obtained against Mr. Ciesniewski. Dkt. 159-9. Unlike the collection

letter, these filings were neither directed to Mr. Ciesniewski nor did they ask

him to do anything. Compare dkt. 159-9 (motion for proceedings

supplemental) and dkt. 159-10 (notice of appearance), with dkt. 159-4

(collection letter). Even if the filings contained false information, that

information was directed solely at the state-court judge to cause the judge to

make rulings favorable to a creditor. See Cook, 2018 WL 1377906, at *5. 2

       Mr. Ciesniewski has not designated any evidence demonstrating that the

State-Court Filings were directed to him. In fact, his complaint does not allege

that he received or even saw these documents prior to filing his complaint, see

dkt. 43, and he testified that those documents were never served on him, dkt.

167-1 at 41:10–42:8. After the Court requested additional briefing on this

issue, dkt. 211, Mr. Ciesniewski did not explain how he became aware of the

contents of these filings or why he believed they were directed to him, dkt. 214.

Instead, he only vaguely asserted that the State-Court Filings “were directed to

the consumer and had the possibility of affecting the consumer.” Id. at 4.

These conclusory statements are insufficient to show that these documents

were directed to him.




2Marquez is further distinguishable because, unlike the State-Court Filings in this case, the
problematic statement in Marquez was “improper in its entirety” and its only function was “to
mislead.” Id. at 814.

                                              8
      Mr. Ciesniewski suggests that Marquez effectively adopted the

concurrence in O’Rourke. Id. But Marquez did not overrule O’Rourke and

Marquez’s citation to the concurrence in O’Rourke was in the limited context of

supporting its holding that violations of the FDCPA may be actionable even if

they occur in state-court filings:

      In fact, although we have not previously addressed the question of
      whether pleadings fall within § 1692e of the FDCPA, we have
      already decided a number of FDCPA cases alleging FDCPA
      violations in state court filings (in which this issue was presumably
      not raised), thus illustrating that the dangers addressed in the
      FDCPA arise in the context of pleadings just as in other forms of
      communication. See O’Rourke v. Palisades Acquisition XVI, LLC,
      635 F.3d 938, 948 (7th Cir. 2011) (Tinder, J., concurring) and
      cases cited therein.

Marquez, 836 F.3d at 812. While misleading statements in state-court filings

can violate the FDCPA, there is no conflict between O’Rourke and Marquez. See

Rohrbach, 2017 WL 4910684; Cook, 2018 WL 1377906. As the court found in

Cook, “[b]ecause the statements at issue were made for the purpose of

persuading a judge and were not directed” to the consumer, this case is

governed by O’Rourke and Marquez does not change that conclusion. Cook,

2018 WL 1377906, at *5.

      In sum, Mr. Ciesniewski alleged that Defendants violated the FDCPA by

filing a misleading notice of appearance and motion for proceedings

supplemental. Dkt. 189 at 32. Viewing the evidence in the light most

favorable to Mr. Ciesniewski and drawing all reasonable inferences in his favor,

these documents were directed to a judge and not to Mr. Ciesniewski. Mr.

Ciesniewski has not designated any evidence that he received, saw, or read

                                       9
these documents before filing this lawsuit. Accordingly, section 1692e of the

FDCPA does not extend to the State-Court Filings in this case. Defendants’

motions for summary judgment on Mr. Ciesniewski’s FDCPA claim are

GRANTED.

      B. Mr. Ciesniewski’s State-Law Claims

      Mr. Ciesniewski’s remaining claims arise under Indiana law. Dkt. 43, ¶¶

89–116. Asta Funding, Palisades Collection, and Palisades Acquisition ask the

Court to decline to exercise supplemental jurisdiction over the state-law claims

if the FDCPA claim is dismissed. Dkt. 174 at 20–21.

      Under 28 U.S.C § 1367(c)(3), a district court may decline to exercise

supplemental jurisdiction over a claim if “the district court has dismissed all

claims over which it has original jurisdiction.” Although dismissal is left to the

court’s discretion, “the presumption is that the court will relinquish federal

jurisdiction over any supplemental state-law claims.” RWJ Mgmt. Co. v. BP

Prod. N. Am., Inc., 672 F.3d 476, 479–80 (7th Cir. 2012) (citing Al’s Serv. Ctr. v.

BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010)). This presumption

“should not be lightly abandoned” because it is “based on a legitimate and

substantial concern with minimizing federal intrusion into areas of purely state

law.” Id. Nevertheless, retaining jurisdiction over state-law claims may be

appropriate when: (1) the statute of limitations would bar the refiling of the

supplemental claims in state court, (2) “substantial federal judicial resources

have already been expended on the resolution of the supplemental claims,” or




                                        10
(3) “it is obvious how the claims should be decided.” Williams Elecs. Games,

Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007).

      Here, none of these factors warrant retaining jurisdiction over the state-

law claims. First, Mr. Ciesniewski may refile the claims in state court because

the statute of limitations is tolled while the claim is pending in federal court

and for at least 30 days after dismissal. 28 U.S.C § 1367(d). Second, the state

law claims have not been substantively addressed in any prior order or

hearing, so few court resources have been expended in their adjudication.

Finally, the parties’ briefing on the state-law issues demonstrates that it is not

obvious how they should be decided.

      Because the Court has dismissed all claims over which it has original

jurisdiction, the Court declines to exercise jurisdiction over the remaining

state-law claims. 28 U.S.C. § 1367(c)(3). These claims are DISMISSED

without prejudice so Mr. Ciesniewski can refile them in state court.

                                      IV.
                                   Conclusion

      Defendants’ motions for summary judgment are therefore GRANTED on

Mr. Ciesniewski’s FDCPA claims. Dkt. [156]; dkt. [159]; dkt. [173]. The motion

for oral argument is DENIED as moot. Dkt. [206]. Mr. Ciesniewski’s motion

for summary judgment on FDCPA liability is DENIED. Dkt. [163].

      The Court declines to exercise supplemental jurisdiction over Mr.

Ciesniewski’s state-law claims, so they are DISMISSED without prejudice.

Since no claims remain in this case, Mr. Ciesniewski’s motion for class



                                        11
certification is DENIED as moot. Dkt. [148]. Final judgment will issue in a

separate entry.

SO ORDERED.
Date: 3/27/2020




Distribution:

Michelle Anne Alyea
EDELMAN COMBS LATTURNER GOODWIN
malyea@edcombs.com

John P. Boyle
MOSS & BARNETT, P.A.
john.boyle@lawmoss.com

Daniel R. Bryer
CLAUSEN MILLER PC
dbryer@clausen.com

Mary Frances Charlton
EDELMAN COMBS LATTURNER GOODWIN
mfcharlton@edcombs.com

Cathleen Maria Combs
EDELMAN COMBS LATTURNER GOODWIN
ccombs@edcombs.com

Sarah E. Doerr
MOSS & BARNETT, A PROFESSIONAL ASSOCIATION
sarah.doerr@lawmoss.com

Daniel A. Edelman
EDELMAN COMBS LATTURNER & GOODWIN LLC
courtecl@edcombs.com

Keith R. Hagan
HAGAN AND WHITE LLP
keith@hlocl.com


                                      12
Steven R. Hofer
CONSUMER LAW OFFICE OF STEVE HOFER
hoferlawindy@gmail.com

Matthew P. Kostolnik
MOSS & BARNETT
matt.kostolnik@lawmoss.com

James O. Latturner
EDELMAN COMBS LATTURNER GOODWIN
jlatturner@edcombs.com

Paige Moray Neel
CLAUSEN MILLER P.C.
pneel@clausen.com

Daniel L. Polsby
CLAUSEN MILLER PC
dpolsby@clausen.com

Michael S. Poncin
MOSS & BARNETT
mike.poncin@lawmoss.com

Mark McConnell Riffle
KIGHTLINGER & GRAY, LLP
mriffle@k-glaw.com

Peter A. Velde
KIGHTLINGER & GRAY
pvelde@k-glaw.com




                             13
